Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, line 18, claim 14 line 17, " a side of the array substrate adjacent to the color film substrate " should read - - the side of the array substrate adjacent to the color film substrate - -
In claim 14, line 1, "The display device" should read - -A display device - -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0114457) in view of Yoshida et al. (US 2010/0165267), Wang et al. (US 2019/0056613) and Wu et al. (US 2019/0026530).
Regarding claim 1, Li et al. teaches a display panel (Fig. 2-3, [0025-0033]), comprising: 
an upper substrate (the substrate above 500 in Fig. 2, [0025]), and an array substrate (the substrate bellow 500 in Fig. 2, [0025]), that are oppositely configured (Fig. 2); 
at least one light sensitive unit (600 in Fig. 2, [0025]), configured at a side (Fig. 2) of the array substrate adjacent to the upper substrate (Fig. 2); 
collimating apertures (the apertures corresponding to 501/A in Fig. 2, [0026]), passing through (Fig. 2) a portion of a film layer (700 in Fig. 2, [0025]) of the upper substrate (Fig. 2) along a first direction (the vertical direction in Fig. 2); 
wherein: 
the collimating apertures (the apertures corresponding to 501/A in Fig. 2, [0026]) and the at least one light sensitive (600 in Fig. 2, [0025]) unit are disposed in a one-to-one correspondence (Fig. 2); 
the first direction (the vertical direction in Fig. 2) is perpendicular to (Fig. 2) the display panel (Fig. 2-3, [0025-0033]); 
the upper substrate (the substrate above 500 in Fig. 2, [0025]) includes a first substrate (200 in Fig. 2, [0025]), and at least one second light-blocking layer (700 in Fig. 2, [0025]); 
the at least one second light-blocking layer (700 in Fig. 2, [0025]) includes a plurality of second openings (A in Fig. 2); and
an orthographic projection of each of the plurality of second openings (A in Fig. 2) on the first substrate (200 in Fig. 2, [0025]), at least partially overlap an orthographic projection of a corresponding collimating aperture (the apertures corresponding to 501/A in Fig. 2, [0026]) of the collimating apertures (the apertures corresponding to 501/A in Fig. 2, [0026]) on the first substrate (200 in Fig. 2, [0025]).
Li et al. does not explicitly teach that the upper substrate is a color film substrate, the collimating apertures passing through a portion of film layers of the color film substrate and the array substrate along a first direction; the color film substrate includes a first light-blocking layer, the first 
Yoshida et al. teaches that an upper substrate (20 in Fig. 1, [0048-0049, 0061, 0065]) is a color film substrate (20 in Fig. 1, [0048-0049, 0061, 0065]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida et al. for the system of Li et al. such that the upper substrate of the system of Li et al. is a color film substrate since this would help to provide color pixels for colorful images (Yoshida et al., [0061]).
Wang et al. teaches that collimating apertures (Fig. 5B, [0034-0045, 0061]) passing through a portion (Fig. 5B) of film layers (Fig. 5B) of the upper substrate (the substrate above 103 in Fig. 5B) along a first direction (the vertical direction in Fig. 5B); the upper substrate (the substrate above 103 in Fig. 5B) includes a first light-blocking layer (the black layer corresponding to 410 in Fig. 2 and 5B), the first light-blocking layer (the black layer corresponding to 410 in Fig. 2 and 5B) is disposed at a side (Fig. 5B) of a first substrate (200 in Fig. 5B) adjacent to the array substrate (101 in Fig. 5B, [0061]), and includes a plurality of first openings (the openings corresponding to 410 in Fig. 2 and 5B); the at least one second light-blocking layer (the black layer corresponding to 420 in Fig. 2 and 5B) is disposed at a side (Fig. 5B) 
Wu et al. teaches that collimating apertures (Fig. 2 and 6a-7b, [0062-0077]) passing through a portion of a film layer (14 in Fig. 6a-7b, [0062-0063, 0068]) of an array substrate (Fig. 6a-7b) along a first direction (the vertical direction in Fig. 6a-7b, [0062-0077]); the array substrate (Fig. 6a-7b) includes a third light-blocking layer (14 in Fig. 6a-7b, [0062-0063, 0068]), the third light-blocking layer (14 in Fig. 6a-7b, [0062-0063, 0068]) is disposed at the side (Fig. 2 and 6a-7b) of the array substrate (Fig. 2 and 6a-7b) adjacent to an upper substrate (Fig. 2 and 6a-7b), and includes a plurality of third openings (Fig. 2 and 6a-7b); and an orthographic projection of each third opening (Fig. 2 and 6a-7b) of the plurality of third openings (Fig. 2 and 6a-7b) on a first substrate (Fig. 2 and 6a-7b) at least partially overlap (Fig. 2 and 6a-7b) an orthographic projection of a corresponding collimating aperture (Fig. 2 and 6a-7b) of the collimating apertures (Fig. 2 and 6a-7b) on the first substrate (Fig. 2 and 6a-7b).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang et al. and Wu et al. for the system of Li et al. in view of Yoshida et al. such that the collimating apertures of the system of Li et al. in view of Yoshida et al. passing through a portion of film layers of the color film substrate and the array substrate of the system of Li et al. in view of Yoshida et al. along a first direction; the color film substrate includes a first light-blocking layer, the first light-blocking layer is disposed at a side of the first substrate adjacent to the array substrate of the system of Li et al. in view of Yoshida et al., and includes a plurality 

Regarding claim 14, Li et al. teaches a display device (Fig. 2-3, [0025-0033]) comprising a display panel (Fig. 2-3, [0025-0033]). As stated in the rejection of claim 1 above, Li et al. in view of Yoshida et al., Wang et al. and Wu et al. teaches that the display panel includes: a color film substrate and an array substrate configured opposite to each other; at least one light sensitive unit disposed at a side of the array substrate adjacent to the color film substrate; and collimating apertures penetrating a portion of film layers of the color film substrate and the array substrate along a first direction; wherein: the collimating apertures and the at least one light sensitive unit are disposed in a one-to-one correspondence; the first direction is perpendicular to the display panel; the color film substrate includes a first substrate, a first light-blocking layer, and at least one second light-blocking layer; the first light-blocking layer is disposed at a side of the first substrate adjacent to the array substrate, and .

Claims 2 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yoshida et al., Wang et al. and Wu et al. as applied to claim 1 above, and further in view of Lius et al. (US 2019/0296055) and Ma et al. (US 2019/0172886)
Regarding claim 2, Li et al. does not teach that the array substrate includes a second substrate, a buffer layer, the at least one light sensitive unit, a common electrode layer, a first insulating layer, and a pixel electrode layer; the buffer layer, the at least one light sensitive unit, the common electrode layer, the first insulating layer, and the pixel electrode layer are stacked on the second substrate sequentially; the pixel electrode layer includes at least one fourth opening, or the first insulating layer includes at least one fifth opening; and an orthographic projection of each of the at least one fourth opening on the first substrate at least partially overlaps an orthographic projection of a corresponding light sensitive unit of the at least one light sensitive unit, or an orthographic projection of each of the at least one fifth opening on the first substrate at least partially overlaps an orthographic projection of a corresponding light sensitive unit of the at least one light sensitive unit.

Ma et al. teaches that (Fig. 5, [0053-0057, 0045-0049]) an first insulating layer (206 and/or 205 in Fig. 5, [0053, 0045-0049]) above TFT layers (Fig. 5) includes at least one fifth opening (Fig. 5); and an orthographic projection of each of the at least one fifth opening (Fig. 5, [0053-0057, 0045-0049]) on a substrate (Fig. 5) at least partially overlaps (Fig. 5, [0057]) an orthographic projection of a corresponding light sensitive unit of the at least one light sensitive unit (203’ in Fig. 5, [0053]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lius et al. and Ma et al. for the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. such that the array substrate includes a second substrate, a buffer layer, the at least one light sensitive unit, a common electrode layer, a first insulating layer, and a pixel electrode layer; the buffer layer, the at least one light sensitive unit, the common electrode layer, the first insulating layer, and the pixel electrode layer are stacked on the second substrate sequentially; the pixel electrode layer includes at least one fourth opening, or the first insulating layer includes at least one fifth opening; and an orthographic projection of each of the at least one fourth opening on the first substrate at least partially overlaps an orthographic projection of a corresponding light sensitive unit of the at least one light sensitive unit, or an orthographic projection of each of the at least one fifth opening on the first substrate at least partially overlaps an orthographic 

Regarding claim 5, Li et al. does not teach that the array substrate further includes a fourth light-blocking layer at a side of the buffer layer away from the at least one light sensitive unit; and an orthographic projection of the at least one light sensitive unit on the second substrate is located within an orthographic projection of the fourth light-blocking layer on the second substrate.
Yoshida et al. teaches that the array substrate (Fig. 1) further includes a fourth light-blocking layer (12 in Fig. 1, [0072, 0084, 0088]) at a side of the buffer layer (13 in Fig. 1, [0072]) away from the at least one light sensitive unit (14 in Fig. 1, [0072]); and an orthographic projection of the at least one light sensitive unit (14 in Fig. 1, [0072]) on the second substrate (Fig. 1) is located within (Fig. 1, [0072, 0084, 0088]) an orthographic projection of the fourth light-blocking layer (12 in Fig. 1, [0072, 0084, 0088]) on the second substrate (Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Smith et al. for the system of Li et al. in view of Yoshida et al., Wang et al., Wu et al., Lius et al. and Ma et al. since this would help to prevent a decrease in contrast (Yoshida et al., [0088]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yoshida et al., Wang et al. and Wu et al. as applied to claim 1 above, and further in view of Smith et al. (US 2017/0017824)
Regarding claim 7, Li et al. does not teach that a ratio between a height h of the collimating apertures along the first direction and an aperture d of the collimating apertures is about 3:1 to about 10:1.
Smith et al. teaches that (Fig. 4, [0045]) a height h (Fig. 4, [0045]) of collimating apertures (the collimating apertures 204 in Fig. 4, [0045]) along a first direction (the vertical direction in Fig. 4) and an aperture d (Fig. 4, [0045]) of the collimating apertures (Fig. 4, [0045]) is about 3:1 to about 100:1 ([0018, 0045]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of about 3:1 to about 10:1 overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Smith et al. for the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. to recognize and try a ratio between a height h of the collimating apertures of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. along the first direction and an aperture d of the collimating apertures of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. is about 3:1 to about 10:1 since this would help to enable optical sensing through a large range of thicknesses of cover layers (Smith et al., [0021]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yoshida et al., Wang et al., Wu et al. and Smith et al. as applied to claim 1 above, and further in view of Kim et al. (US 2020/0219948)
Regarding claim 8, Li et al. does not teach that the aperture d of the collimating apertures is larger than 3 μm and smaller than 10 μm.
Kim et al. teaches that (Fig. 6-7B, [0120-0124]) an aperture d (Fig. 6-7B, [0123-0124]) of collimating apertures (Fig. 6-7B, [0120-0124]) is from 2 μm to 15 μm ([0123-0124]). It would have been MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim et al. for the system of Li et al. in view of Yoshida et al., Wang et al., Wu et al. and Smith et al. to recognize and try the aperture d of the collimating apertures of the system of Li et al. in view of Yoshida et al., Wang et al., Wu et al. and Smith et al. is larger than 3 μm and smaller than 10 μm since this would help to prevent diffraction of the light, and provide a fingerprint sensor capable of improving accuracy in fingerprint sensing without deteriorating the quality of an image (Kim et al., [0123, 0005]).

Regarding claim 9, Li et al. does not teach that the collimating apertures have a light-collecting angle of about 12˚ to about 30˚.
Kim et al. teaches that (Fig. 6-7B, [0120-0124]) collimating apertures (Fig. 6-7B, [0120-0124]) have a light-collecting angle of from 30˚ to 60˚ ([0124]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of about 12˚ to about 30˚ overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim et al. for the system of Li et al. in view of Yoshida et al., Wang et al., Wu et al. and Smith et al. to recognize and try the collimating apertures of the system of Li et al. in view of Yoshida et al., Wang et al., Wu et al. and Smith et al. have a light-collecting angle of about 12˚ to about 30˚ since this would help to provide a fingerprint sensor capable of improving accuracy in fingerprint sensing without deteriorating the quality of an image (Kim et al., [0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yoshida et al., Wang et al. and Wu et al. as applied to claim 1 above, and further in view of Ikeda et al. (US 2006/0103799)
Regarding claim 10, Li et al. does not teach that the color film substrate includes a color film layer and at least one fifth light-blocking layer; the color film layer and the at least one fifth light-blocking layer are disposed in a same single layer; and the at least one fifth light-blocking layer is formed by stacking at least two of a red color blocker, a green color blocker, and a blue color blocker, along the first direction.
Ikeda et al. teaches that (Fig. 12, [0116-0132]) the color film substrate (50 in Fig. 12, [0117]) includes a color film layer (53R/53G/53B in Fig. 12, [0117]) and at least one fifth light-blocking layer (52 in Fig. 12, [0117, 0125]); the color film layer (53R/53G/53B in Fig. 12, [0117]) and the at least one fifth light-blocking layer (52 in Fig. 12, [0117]) are disposed in a same single layer (Fig. 12, [0117, 0125]); and the at least one fifth light-blocking layer (Fig. 12, [0117, 0125]) is formed by stacking at least two of a red color blocker, a green color blocker, and a blue color blocker (Fig. 2, [0125]), along the first direction (Fig. 12).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeda et al. for the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. since this would help to provide a liquid crystal display device which can achieve the good display quality by omitting the step of scattering spacers, and characteristics such as the chromaticity characteristic, the transmittance characteristic, the contrast, etc. can be improved (Ikeda et al., [0019, 0132]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yoshida et al., Wang et al. and Wu et al. as applied to claim 1 above, and further in view of Liu et al.  (US 2018/0211085).
Regarding claim 11, Li et al. also teaches that the display panel (Fig. 2-3, [0025-0033]) includes a display region (Fig. 2, [0025]). 
Liu et al. teaches that (Fig. 1-3, [0025-0033]) the display region (Fig. 3) includes opening areas (the opening corresponding to 600 in Fig. 3, [0028]) arranged in an array (Fig. 3) and a non-opening area (Fig. 3) surrounding the opening areas (Fig. 3); and collimating apertures (Fig. 1-3) and at least one light sensitive unit (300 in Fig. 3, [0025]) are disposed in the non-opening area (Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu et al. for the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. such that the display region of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. includes opening areas arranged in an array and a non-opening area surrounding the opening areas; and the collimating apertures of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. and the at least one light sensitive unit of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. are disposed in the non- opening area since this would help that more accurate fingerprint detection is achieved and the accuracy of fingerprint identification is improved (Liu et al., [0018]).

Regarding claim 12, Li et al. in view of Yoshida et al., Wang et al. and Wu et al. already teaches the upper substrate is the color film substrate. Li et al. also teaches that the display panel (Fig. 2-3, [0025-0033]) includes a display region (Fig. 2, [0025]), a non-display region (the region corresponding to the substrate edges/sealing in Fig. 2) surrounding the display region (Fig. 2, [0025]), and a fingerprint identification region (the region corresponding to 600/501/A in Fig. 2, [0025]); the at least one light 
Liu et al. teaches that (Fig. 1-3, [0025-0033]) an orthographic projection of a fingerprint identification region (the region corresponding to 300 in Fig. 3, [0025]) on an upper substrate (Fig. 2) at least partially overlaps (Fig. 1 and Fig. 3, [0029]) an orthographic projection (Fig. 1 and Fig. 3) of the display region (Fig. 1 and Fig. 3) on the upper substrate (Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu et al. for the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. such that an orthographic projection of the fingerprint identification region of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. on the color film substrate of the system of Li et al. in view of Yoshida et al., Wang et al. and Wu et al. at least partially overlaps an orthographic projection of the display region on the color film substrate since this would help that more accurate fingerprint detection is achieved and the accuracy of fingerprint identification is improved (Liu et al., [0018]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yoshida et al., Wang et al. and Wu et al. as applied to claim 1 above, and further in view of Chung et al.  (US 2018/0270403).
Regarding claim 13, Li et al. does not teach that the collimating apertures have a cross-sectional shape including one of circle, oval, and rectangle.
Chung et al. teaches that collimating apertures (Fig. 8 and Fig. 1-3, [0030, 0043-0046]) have a cross-sectional shape including one of circle (Fig. 2-3), oval, and rectangle ([0030]).
.

Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 3-4 and 6.
Regarding claims 3-4 and 6, none of the prior art discloses or suggests a display panel recited in claim 1, wherein the array substrate includes a second substrate, a buffer layer, the at least one light sensitive unit, a common electrode layer, a first insulating layer, and a pixel electrode layer; the buffer layer, the at least one light sensitive unit, the common electrode layer, the first insulating layer, and the pixel electrode layer are stacked on the second substrate sequentially, wherein “the pixel electrode layer includes at least one fourth opening; the first insulating layer includes at least one fifth opening.; and an orthographic projection of each of the at least one fourth opening on the first substrate and an orthographic projection of a corresponding fifth opening of the at least one fifth opening on the first substrate at least partially overlap an orthographic projection of a corresponding light sensitive unit of the at least one light sensitive unit”, in combination with the other required elements of the claim.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/Shan Liu/
Primary Examiner, Art Unit 2871